COPE, J.
(concurring).
I concur and emphasize that we have not made any determination what the facts of this case may be. The two paragraphs which follow the quotation from Rule 3.410 recite what the defendant’s claims are. See opinion at 527. It is defendant’s claim that, as stated by the opinion, “This procedure was not followed. Instead, without consulting with counsel, the court unilaterally submitted the requested items to the jury.” Opinion at 527. The trial transcript is completely silent about what, if anything, happened with regard to the notes sent by the jury. As the final paragraph of the opinion makes clear, an evidentiary hearing will be necessary in order to determine what happened when the jury sent out its notes, and whether there is any entitlement to postconviction relief.